                                                                                      JUL 14 2021
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION

UNITED STATES OF AMERICA,                        )   CASE NO. 4:04CR70083
                                                 )
v.                                               )   MEMORANDUM OPINION
                                                 )
ANTHOINE PLUNKETT,                               )   By: Hon. Michael F. Urbanski
                                                 )   Chief United States District Judge
                       Defendant.                )


       Defendant Anthoine Plunkett, a federal inmate, has filed a motion to vacate, set aside or

correct the sentence under 28 U.S.C. § 2255. After consideration of the record, the court concludes

that the motion must be summarily dismissed as successive. 1

       The facts of these criminal proceedings have been recounted in detail elsewhere. See

United States v. Bodkins, 274 F. App’x 294, 295-297 (4th Cir. 2008) (unpublished). The

government’s evidence was that Plunkett, a drug dealer, hired Lanny Bodkins and Keith Taylor,

both drug users who also sold drugs, to murder Tyree Wimbush. Plunkett mistakenly believed

Wimbush was a confidential informant for local law enforcement. On July 22, 1999, Bodkins and

Taylor drove from Tennessee to Danville, Virginia, to carry out the murder. Bodkins shot

Wimbush three times, killing him.

       A grand jury of this court returned an indictment in February 2005, charging Plunkett,

Bodkins, and Taylor with conspiracy to travel in interstate commerce with the intent to commit

murder for pecuniary gain and related counts. Taylor had confessed to his involvement in

Wimbush’s murder in September of 2002 and pleaded guilty to two counts, pursuant to a plea

agreement. Before trial, the government offered Plunkett a sentence reduction for his assistance,


       1
         Pursuant to Rule 4 of the Rules Governing Section 2255 Proceedings, the court must summarily
dismiss a § 2255 motion where it is clear from the motion, the attachments, and the record of prior
proceedings that the defendant is not entitled to relief.
either to persuade Bodkins to plead guilty or to provide testimony against Bodkins at trial. Bodkins

also unsuccessfully sought a plea bargain for less than a life sentence and made a proffer to the

government, providing information of substantial benefit to the case against him and Plunkett. The

prosecutors did not inform Plunkett’s defense counsel before trial of Bodkins’ proffer or the plea

offer he had rejected—whereby he would receive a life sentence if he would testify for the

government.

       At trial, Taylor testified about the group’s planning and execution of the murder. Bodkins

later took the stand and testified to facts consistent with the government’s case. On September 2,

2002, the jury found Plunkett and Bodkins guilty on all counts, the court sentenced them to life in

prison, and on appeal, the court of appeals affirmed, and the Supreme Court denied certiorari. In

December 2009, Plunkett filed a § 2255 motion, raising over two dozen claims that were all

dismissed; his appeal was unsuccessful. See ECF Nos. 894-95, 903. The record reflects other

meritless post-conviction proceedings as well.

       Plunkett’s current § 2255 motion asserts claims of ineffective assistance and prosecutorial

misconduct, in large part repetitious of claims raised in his prior § 2255 motions about purported

constitutional violations that occurred during trial proceedings or during handling of certain

records related to those proceedings. Plunkett also asserts a new claim under a recent Supreme

Court decision, claiming that he is entitled to relief under its ruling. After careful review of his

submissions, the court concludes that Plunkett has provided no ground on which this court may

currently consider his § 2255 claims.

       This court may consider a second or successive § 2255 motion only upon specific

certification from the United States Court of Appeals for the Fourth Circuit that the claims in the

motion meet certain criteria. See 28 U.S.C. § 2255(h). Plunkett has not provided evidence that he



                                                 2
has obtained such certification. Accordingly, the court must dismiss his current § 2255 motion

without prejudice as successive. An appropriate order will issue this day.

       The Clerk is directed to send copies of this memorandum opinion and accompanying order

to defendant and to counsel of record for the government.

       ENTER: This 14th day of July, 2021.                                   Michael F. Urbanski
                                                                             Chief U.S. District Judge
                                                                             2021.07.14 00:31:13 -04'00'
                                                    _________________________________
                                                    Chief United States District Judge




                                                3
